Citation Nr: 1534467	
Decision Date: 08/12/15    Archive Date: 08/20/15

DOCKET NO.  07-31 977	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for hypertension.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

H. M. Walker, Counsel



INTRODUCTION

The Veteran served on active duty from August 1970 to June 1974, with additional service in the Alabama National Guard with a period of Active Duty for Training (ACDUTRA) from March 1989 to December 1993.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of a May 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied the benefit on appeal.  Jurisdiction of the Veteran's claims file is currently at the Montgomery, Alabama RO.  

In October 2010, the Veteran appeared and testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is associated with the Veteran's claims file.  

In a July 2014 decision, the Board denied the Veteran's claims of entitlement to service connection for GERD and esophageal ulcers.  The Board remanded the hypertension claim for further development, and the case has since been returned to the Board for adjudication.  

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  


FINDING OF FACT

The Veteran's hypertension was not first manifest in service or within the first post-service year, and the disability has not otherwise been shown to be etiologically related to or aggravated by any period of active duty service.

CONCLUSION OF LAW

Hypertension was not incurred in or aggravated by active service, nor may it be presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 1111, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (noting that the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (finding that the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim, the VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the Veteran is expected to provide; and (4) request that the Veteran provide any evidence in his or her possession that pertains to the claim.  The requirement of requesting that the Veteran provide any evidence in his possession that pertains to the claim was eliminated by the Secretary during the course of this appeal.  See 73 Fed. Reg. 23353 (final rule eliminating fourth element notice as required under Pelegrini II, effective May 30, 2008).  Thus, any error related to this element is harmless. 

VCAA letters dated in November 2005 and March 2006 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2014); Quartuccio, at 187.  The Veteran was advised that it was ultimately his responsibility to give VA any evidence pertaining to the claim.  The letters informed him that additional information or evidence was needed to support his claim, and asked him to send the information or evidence to VA.  See Pelegrini II, at 120-121.  The March 2006 letter also explained to the Veteran how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

As noted above, the Veteran also was afforded a hearing before the undersigned Veterans Law Judge (VLJ) during which he presented oral argument in support of his service connection claim.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2014) requires that the VLJ/DRO who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ explained the issues on appeal during the hearing and generally discussed the basis of the prior determination.  Significantly, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

Furthermore, even if any notice deficiency is present in this case, the Board finds that any prejudice due to such error has been overcome in this case by the following: (1) based on the communications sent to the Veteran over the course of this appeal, the Veteran clearly has actual knowledge of the evidence the Veteran is required to submit in this case; and (2) based on the Veteran's contentions as well as the communications provided to the Veteran by VA, it is reasonable to expect that the Veteran understands what was needed to prevail.  See Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ( stating that "no error can be predicated on insufficiency of notice since its purpose had been served.").  In order for the Court to be persuaded that no prejudice resulted from a notice error, "the record must demonstrate that, despite the error, the adjudication was nevertheless essentially fair."  Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007). 

In this case, the Veteran has been continuously represented by an experienced national service organization and has submitted argument in support of his claim.  These arguments have referenced the applicable law and regulations necessary for a grant of service connection.  Thus, the Board finds that the Veteran has actual knowledge as to the information and evidence necessary for him to prevail on his claims and is not prejudiced by a decision in this case.  As such, a remand for additional notice would serve no useful purpose and would in no way benefit the Veteran.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (indicating that remands which would only result in unnecessarily imposing additional burdens on the VA with no benefit flowing to the Veteran are to be avoided).

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records (STRs) and VA medical records are in the file.  Records from the Social Security Administration (SSA) have also been associated with the claims file.  Private medical records identified by the Veteran have been obtained, to the extent possible.  The Veteran has at no time otherwise referenced outstanding records that he wanted VA to obtain or that he felt was relevant to the claim. 

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4)(i) (2014). 

In this case, the Veteran was most recently provided a VA examination in August 2014, with an addendum opinion dated in November 2014.  The examiner considered the Veteran's complaints, as well as the service treatment records, post-service treatment records, and prior physical examinations.  Based on the foregoing, the examiner concluded that the Veteran's hypertension was not due to or aggravated by an event, disease, or injury incurred during active service.  Therefore, as the opinions were based on review of the claims file, including the Veteran's statements, and provided an extensive rationale for the opinion provided, the Board concludes that the opinion obtained in this case are adequate.  Given the foregoing, the Board finds the evidence of record to be thorough, complete, and sufficient upon which to base a decision with respect to the Veteran's claim for service connection.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (noting that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  As such, the Board finds that the medical evidence of record is sufficient to adjudicate the Veteran's claim.

Given the August 2014 VA examination and report and November 2014 addendum opinion; the association of outstanding treatment records; and the subsequent readjudication of the claim; the Board finds that there has been substantial compliance with its July 2014 remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (finding that a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand instructions, and imposes upon the VA a concomitant duty to ensure compliance with the terms of the remand); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Legal Criteria

Service connection for VA compensation purposes will be granted for a disability resulting from disease or personal injury incurred in the line of duty or for aggravation of a preexisting injury in the active military, naval or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).

Service connection may be granted on a presumptive basis for certain chronic diseases, including hypertension, if they are shown to be manifest to a degree of 10 percent or more within one year following the Veteran's separation from active military service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2014).

A recent decision of the U. S. Court of Appeals for the Federal Circuit (Federal Circuit Court), however, clarified that this notion of continuity of symptomatology since service under 38 C.F.R. § 3.303(b), which as mentioned is an alternative means of establishing the required nexus or linkage between current disability and service, only applies to conditions identified as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The Board notes again that the presumptions pertaining to chronic diseases, sound condition at entrance into service, and aggravation during service of preexisting injuries do not apply to periods of ACDUTRA or INACDUTRA.  See Smith v. Shinseki, 24 Vet. App. 40, 45-47 (2010).  However, the appellant may still establish service connection by proving the three Shedden requirements: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called 'nexus' requirement."  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  A claim for aggravation of a preexisting condition during ACDUTRA must provide direct evidence both that a worsening of the condition occurred during the period of ACDUTRA and that the worsening was caused by the period of ACDUTRA.  Smith, 24 Vet. App. at 48.

In adjudicating these claims, the Board must assess the competency and credibility of the veteran.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  Lay testimony is competent if it is limited to matters that the witness has actually observed and is within the realm of the witnesses' personal knowledge.  Barr v. Nicholson, 21 Vet. App. 303 (2007), Layno v. Brown, 6 Vet. App. 465 (1994).

Factual Background and Analysis

The Veteran contends that his hypertension is related to his military service, including his period of ACDUTRA.  He states that he was diagnosed as having hypertension while serving aboard the U.S.S. San Jose sometime in 1973, and he continued treatment since.  

A review of the service treatment records dated from August 1970 to June 1974 does not show any high blood pressure readings or notations of hypertension.  

The Board notes that on physical examination in October 1982, during the Veteran's reserve service, the examiner noted a questionable diagnosis of labile hypertension.  The Veteran reported that he was on antihypertensive medications for a few months, and he discontinued use.  The medical professional noted the Veteran had no further history of high blood pressure after discontinuing his medication, and he had many instances of normal blood pressure readings.  After his active duty, the Veteran had service in the Alabama National Guard which included service from March 1989 to December 1993.  

Other than the October 1982 notation of questionable labile hypertension discussed above, the periodic physicals during his National Guard service do not include any notation of a hypertension diagnosis, nor did the Veteran report the same.  In a February 1989 report of medical history, the Veteran reported that he was in good health and stated he was not taking any current medications.  He checked the box stating "no" to high or low blood pressure.  In a December 1992 dental record, as well as report of medical history dated that same month, the Veteran did not indicate that he had a history of hypertension, and specifically indicated that he was not on any medications.  

An August 2004 VA treatment note shows that the Veteran has been treated for hypertension for the last 10 years.  A November 2009 private treatment note indicates that the Veteran has had hypertension for 20+ years.  

The Veteran file was forwarded for a VA opinion in October 2014 to determine the nature and etiology of his claimed hypertension.  Following review of the claims file and prior physical examination, the examiner opined that the Veteran's hypertension is less likely than not related to an event, injury, or disease in service.  The examiner also opined that the Veteran's hypertension clearly and unmistakably preexisted his period of ACDUTRA (March 1989 to December 1993), and that it was not aggravated during that period of duty.  In reaching this conclusion, the examiner noted that there is no evidence to support the Veteran's contention that his hypertension had its onset in 1973 as he told the 2011 VA examiner.  The records did not show that the Veteran was diagnosed as having hypertension in service or within one year of service.  

She opined that the labile hypertension notation in 1982 was due to him not taking medication, and transient elevations in blood pressure do not constitute a diagnosis of hypertension or the onset of hypertension.  EKG performed in 1989 showed no hypertension, and the Veteran denied using any medications.  In a dental records dated in 1992, the Veteran denied using any medications and he had no history of hypertension.  The examiner also opined that the hypertension went through its natural progression during the second period of active duty.  

In November 2014, the October 2014 VA examiner provided an addendum opinion.  She again found no link between the Veteran's hypertension and his military service, and that his hypertension preexisted his 1989 to 1993 period of ACDUTRA and was not aggravated thereby.  In reaching this conclusion, the examiner provided the following rationale:

1.  AS PREVIOUSLY NOTED, RECORDS DO NOT REFLECT THE VETERAN WAS DIAGNOSED WITH HYPERTENSION WHILE ON ACTIVE DUTY OR WITHIN ONE YEAR OF ACTIVE DUTY.  THIS CONDITION IS NOT LIKELY CAUSED BY, RELATED TO, OR AGGRAVATED BY ANY PERIOD OF ACTIVE MILITARY SERVICE.

2.  THE "LABILE BLOOD PRESSURE" NOTED IN 1982 DOES NOT REPRESENT THE ONSET OF HYPERTENSION.  AS PREVIOUSLY NOTED, RECORDS DO NOT REFLECT A DIAGNOSIS OF HYPERTENSION EVEN IN THE 1990s, MANY YEARS AFTER THE OCTOBER 1982 DOCUMENTATION OF LABILE BLOOD PRESSURE.  THIS IS EVIDENCED BY DENTAL EXAM DATED 12 DEC '92 INDICATES NO H/O HYPERTENSION AND THE VETERAN ANSWERED NO TO TAKING ANY MEDICATIONS.  (VBMS PG 9/79).  REPORT OF MEDICAL HISTORY OF THE SAME DATE ALSO GIVES A NEGATIVE H/O OF HYPERTENSION AND MEDICATIONS FOR SUCH CONDITION (PG 32/79)

3.  BLOOD PRESSURES MAY ELEVATE IN RESPONSE TO VARIOUS SITUATIONS BUT DOES NOT ALWAYS LEAD TO A CLINICAL DIAGNOSIS OF HYPERTENSION.  THEREFORE, THIS EXAMINER OPINES THAT GIVEN THE NEED TO TAKE THE VETERAN OFF OF THE BLOOD PRESSURE MEDICATIONS WITHIN MONTHS OF INITIATING IT IN ?1982 AND HE WAS STILL NOT ON ANTIHYPERTENSIVES IN 1992 SOME 10 YEARS LATER, THE MEDICATION WAS LIKELY INITIATED PREMATURELY IN RESPONSE TO A TRANSIENT ELEVATION IN BLOOD PRESSURES THAT DID NOT MEET THE CRITERIA FOR HYPERTENSION.  

She also opined:

THE VETERAN'S HYPERTENSION WAS NOT LIKELY AGGRAVATED BY ANY PERIOD OF ACTIVE DUTY AS IT HAS FOLLOWED ITS NATURAL COURSE.

There is no clinical opinion to the contrary.  

There is no question that the Veteran is currently diagnosed as having hypertension.  Thus, the question that remains is whether the Veteran's hypertension is caused by an event, injury, or disease in service; or whether his hypertension clearly and unmistakably preexisted his period of ACDUTRA and whether it was clearly and unmistakably aggravated thereby.  

Upon careful review of the evidence of record, the Board finds that the preponderance of the evidence is against awarding service connection for hypertension.  

First, there is no clinical evidence to show that the Veteran had a conclusive diagnosis of hypertension within one year of discharge from either period of active duty service.  As such, service connection on a presumptive basis is denied.

The Board finds that the most probative evidence of the etiology of the Veteran's hypertension are the August 2014 and November 2014 VA opinions finding no link between the Veteran's hypertension and his periods of active duty, and if his hypertension preexisted the March 1989 to December 1993 period of ACDUTRA, it was not aggravated during that period.  The Board is aware that the opinions provided by the 2014 VA examiner are not perfectly worded opinions, but she essentially opined that the Veteran did not have hypertension during his active duty or ACDUTRA, within one year of any period of active duty, and to the extent that it may have preexisted service, it was not aggravated thereby.  She specifically found that the 1982 notation of questionable labile hypertension was likely a transient elevation in blood pressure that would not be considered a conclusive diagnosis of hypertension.  The 2014 examiner is both competent and credible to provide the requested opinion, and her negative opinions are consistent with the evidence of record and included a detailed rationale for the opinions given.  

She reviewed the Veteran's claims file, and opined that his hypertension was neither caused by nor aggravated during either period of service.  She specifically considered the October 1982 notation of labile hypertension and how it is unlikely that it was the onset of his current hypertension and he was temporarily prescribed anti-hypertensive medications.  The examiner pointed to physical examinations dated after October 1982 showing no hypertension and no medication use.  Although she could not determine the exact onset of the Veteran's hypertension, she noted that it was not documented in the records from the 1990s.  As such, she concluded that the Veteran's hypertension is less likely than not related to or aggravated by an event, injury, or disease while on active duty.  Importantly, there is no clinical opinion to the contrary.  

The Board has considered the Veteran's contentions that his current hypertension was caused or aggravated by his military service.  In this regard, the Board acknowledges that the Veteran is competent to give evidence about what he experienced; for example, he is competent to discuss the existence of high blood pressure readings or experienced feeling short of breath or dizzy.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  However, in most cases, the Veteran is not competent to render an opinion as to the cause or etiology of any current disorder because he does not have the requisite medical knowledge or training.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (stating that competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence).  In this instance, therefore, the Veteran, as a lay person, has not been shown to be capable of making medical conclusions, especially as to complex medical diagnoses such as a link between his current hypertension and his military service.  As such, the Board ascribes far more weight to the conclusions of the medical professional who concluded that the Veteran's currently diagnosed hypertension was not caused or aggravated by his military service.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).

In short, the most probative medical evidence specifically rules out a relationship between the Veteran's current hypertension and his military service-whether on a direct or preexisting with aggravation basis.  The Board places more weight on the opinions of the competent VA medical professional who provided the August 2014 and November 2014 opinions, based on review of the medical records and claims file and physical examination of the Veteran, than on the Veteran's lay assertions that his current hypertension is related to, or aggravated by, his military service.  As such, no finding of service connection is warranted on a direct or aggravation basis.

To the extent that the Veteran contends that he has experienced hypertension since service in Vietnam, the Board finds these statements to lack credibility.  The medical evidence dated during his first period of active duty shows no finding of any hypertension or sufficient high blood pressure readings to diagnose hypertension.  Aside from one brief period of use of anti-hypertensives and questionable labile hypertension in 1982, his National Guard records overwhelmingly show no history of hypertension or use of medications.  The Board finds that the Veteran's statements made during his periodic physicals while in the National Guard far outweigh his more current statements indicating a history of hypertension since the 1970s.  Indeed, if the Veteran had a continuous history of hypertension, it would be reasonable for him to have reported it during his periodic National Guard physicals.  Not only did the Veteran not report any high blood pressure or hypertension, he specifically denied any history of it or medication use (other than the 1982 record with the questionable labile hypertension noted), and indicated he was in good health.  

In summary, the preponderance of the evidence demonstrates that the Veteran's hypertension was not caused or aggravated by his military service.  In that regard, the Board finds the conclusions of the August 2014 and November 2014 VA opinion provider of significantly more probative value than those of the Veteran.

As such, the Board finds that the benefit of the doubt doctrine is not for application, and that the claim must be denied.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed Cir. 2001).


ORDER

Service connection for hypertension is denied.  



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


